DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “19-1” designating one or more interior layers (para. 0041-0044).
The drawings are objected to because, in Figs. 1 and 2, the lead lines for reference characters “27” do not appear to extend to the pockets indicated. Compare to Figs. 3 and 6; see specification at para. 0035, lines 3-4.
The drawings are objected to because, in Fig. 5, it appears that reference character “20” indicating a bonding material (see annotated Fig. 5 below) should be replaced with reference character --22-- (consistent with the specification at para. 0030). 

    PNG
    media_image1.png
    205
    514
    media_image1.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in Figs. 8-9, reference characters “75” and “76” have been used to designate both interior faces of the target layers and truncated corners of the grooves (see para. 0048, line 2, “interior faces 75, 76”; and para. 0048, lines 4 and 5, “truncated corners 75, 76”).
The drawings are objected to because, in Fig. 9, the lead lines for each instance of reference character “81” do not appear to extend to the corners indicated (see para. 0049, line 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0031, line 3, it appears that “target layer 17/10” should read --target layer 17 or 20--.
In para. 0032, line 1, “or” should read --are--.
In para. 0033, last line, “matte” should read --matter--.
In para. 0034, line 6; para. 0035, lines 4 and 5; and para. 0036, lines 5 and 7, each instance of “main body 11” should read --main body 14--.
In para. 0036, line 4, “outer skin layers 18 and 22” should read --outer skin layers 18 and 21--.
In para. 0036, lines 6 and 7, it appears that each instance of “skin layers 11 and 12” should read --target faces 11 and 12-- (to avoid confusion with skin layers 18 and 21).
In para. 0038, line 2, it appears that “middle target layer 10” should read --middle target layer 10A--.
In para. 0047, it appears that each instance of “edge portions 71, 72” should read --edge portions 71-- (because reference character “72” is used elsewhere to designate  grooves; see Figs. 11-12 and para. 0047, line 5).
In para. 0047-0048, it appears that each instance of “groove 73, 74” or “grooves 73, 74” should read --groove 72-- or --grooves 72-- (because reference characters 73 and 74 do not appear in the drawings, and reference character 72 is used elsewhere to denote the grooves, as noted above).
In para. 0051, lines 2-3, it appears that “grooves 71, 72” should read --grooves 72-- (because reference character “71” is used elsewhere to designate an edge portion; see para. 0047).
Appropriate correction is required.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities: 
In claim 4, line 2, “have” should read --having--.
In claim 8, lines 10-11, “deformation said interior layer” should read --deformation of said interior layer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 6, 8-14, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the limitation “said puncture resistant sheet” (singular) in line 1 is unclear, because claim 1 recites “puncture resistant sheets” (plural) and it is unclear which puncture resistant sheet is referred to in claim 2. For the purpose of examination, “said puncture resistant sheet” will be interpreted to mean --each of said puncture resistant sheets--. Claim 3 is rejected in view of its dependency from claim 2.
Regarding claim 6, the limitation “so as to be confined perpendicular to said central plane” in lines 2-3 is unclear when considered in view of Applicant’s disclosure, which does not show or describe the central portion of an interior layer being confined “perpendicular to” the central plane. In the invention as disclosed, it appears that the central portion is parallel to the central plane. See Figs. 5-6. Because of the apparent inconsistency between the claim and the disclosure, it is unclear what arrangement of the interior layer is being claimed. See MPEP 2173.03.
Regarding claim 8, the limitation “said interior layer” in the last line is unclear, because the claim recites “a plurality of interior layers” in lines 6-7 and “at least one of said interior layers” in line 14; it is unclear which of these interior layers is “said interior layer.” For the purpose of examination, “said interior layer” will be interpreted to mean --said at least one interior layer--. 
Regarding claim 9, the limitation “said puncture resistant sheet” (singular) in line 1 is unclear, because claim 8 recites “puncture resistant sheets” (plural) and it is unclear which puncture resistant sheet is referred to in claim 9. For the purpose of examination, “said puncture resistant sheet” will be interpreted to mean --each of said puncture resistant sheets--. In addition, there is insufficient antecedent basis in the claims for “said one interior layer” in line 2. Moreover, the limitation “said one interior layer having a groove formed therein” appears to be inconsistent with Applicant’s disclosure, which describes grooves being formed in the interior faces of the target layers, not in the interior layers of the middle layer section. Due to the lack of antecedent basis in the claim and the apparent inconsistency between the claim and the disclosure, it is unclear what arrangement of groove is being claimed. For the purpose of examination, “said one interior layer” in line 2 will be interpreted in view of Applicant’s disclosure to mean --said at least one interior layer face--. 
Regarding claim 11, it is unclear whether “a fabric” in line 2 refers to the same fabric previously introduced in claim 9, from which claim 11 depends.
Regarding claim 12, there is insufficient antecedent basis for the limitation “said angle” in claim 9, from which claim 12 depends. For the purpose of examination, claim 12 will be interpreted as depending from claim 11, which provides antecedent basis for the angle.
Regarding claim 13, the limitation “so as to be confined perpendicular to said central plane” in lines 2-3 is unclear when considered in view of Applicant’s disclosure, which does not show or describe the central portion of an interior layer being confined “perpendicular to” the central plane. In the invention as disclosed, it appears that the central portion is parallel to the central plane. See Figs. 5-6. Because of the apparent inconsistency between the claim and the disclosure, it is unclear what arrangement of the interior layer is being claimed. See MPEP 2173.03.
Regarding claim 14, the limitation “said puncture resistant sheet” (singular) in line 1 is unclear, because claim 8 recites “puncture resistant sheets” (plural) and it is unclear which puncture resistant sheet is referred to in claim 14. For the purpose of examination, “said puncture resistant sheet” will be interpreted to mean --each of said puncture resistant sheets--. In addition, there is insufficient antecedent basis in the claims for “said one interior layer” in line 2. Moreover, the limitation “said one interior layer having a groove formed therein” appears to be inconsistent with Applicant’s disclosure, which describes grooves being formed in the interior faces of the target layers, not in the interior layers of the middle layer section. Due to the lack of antecedent basis in the claim and the apparent inconsistency between the claim and the disclosure, it is unclear what arrangement of groove is being claimed. For the purpose of examination, “said one interior layer” in line 2 will be interpreted in view of Applicant’s disclosure to mean --said at least one interior layer face--.
Regarding claim 17, the limitation “said puncture resistant sheet” (singular) in line 1 is unclear, because claim 15 recites “puncture resistant sheets” (plural) and it is unclear which puncture resistant sheet is referred to in claim 17. For the purpose of examination, “said puncture resistant sheet” will be interpreted to mean --each of said puncture resistant sheets--. In addition, there is insufficient antecedent basis in the claims for “said one interior layer face” in line 2. For the purpose of examination, “said one interior layer face” in line 2 will be interpreted in view of Applicant’s disclosure to mean --said at least one interior layer face--, referring to the at least one interior layer face mentioned in claim 16, line 3.
Regarding claim 19, the limitation “so as to be confined perpendicular to said interface” in lines 2-3 is unclear when considered in view of Applicant’s disclosure, which does not show or describe the central portion of an interior layer being confined “perpendicular to” the interface. In the invention as disclosed, it appears that the central portion is parallel to the interface. See Figs. 5-6. Because of the apparent inconsistency between the claim and the disclosure, it is unclear what arrangement of the interior layer is being claimed. See MPEP 2173.03.
Regarding claim 20, the limitation “said puncture resistant sheet” (singular) in line 1 is unclear, because claim 15 recites “puncture resistant sheets” (plural) and it is unclear which puncture resistant sheet is referred to in claim 20. For the purpose of examination, “said puncture resistant sheet” will be interpreted to mean --each of said puncture resistant sheets--. In addition, there is insufficient antecedent basis in the claims for “said one interior layer face” in line 2. For the purpose of examination, “said one interior layer face” in line 2 will be interpreted in view of Applicant’s disclosure as referring to an interior layer face of the target layers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim (US Patent No. 4,695,060, hereinafter Pilgrim) in view of Swanson et al. (US Patent No. 5,354,066, hereinafter Swanson). 
Regarding claim 1, Pilgrim discloses a target (10, Figs. 1-4) having a layered construction (col. 2, lines 44-51) comprising: a main body (10) having opposite first and second target faces (outer layers 18; col. 2, lines 59-68) formed with target patterns (deer 19 with red zone 20, Fig. 2; and bullseyes 21, Fig. 3), the main body (10) comprising at least first and second target layers (filled partitions 12, 13, each formed by layers 16 and 17 and cotton fill 14) which are joined in facing relation to form the main body (10), the first and second target layers (12, 13) forming first and second halves of the main body (10) and defining a central plane (see Fig. 1); and a middle layer section (central divider 11) formed in the central plane and comprising an interior layer (11) formed of a flexible, puncture-resistant sheet (col. 2, lines 46-47, “heavy utility grade woven polypropylene”, which acts as a semi-flexible backstop, col. 3, lines 49-54). The interior layer (11) comprises peripheral edge portions which surround a central portion and are fixed to a respective one of the first and second target layers (by sewing periphery of layer 11 to periphery of layers 16 and 17; col. 4, lines 37-39). The central portion of the interior layer (11) is unsecured from the first and second target layers (12, 13) to permit deformation of the interior layer (11) within the central plane to resist penetration of a projectile through the interior layer (11) and prevent penetration of the projectile entirely through the main body (col. 3, lines 52-54, “[The central divider 11] acts as a semi-flexible backstop”).
Pilgrim does not teach a plurality of the interior layers formed of a plurality of the flexible, puncture-resistant sheets, and Pilgrim does not explicitly teach that the interior layer is stretchable (i.e., “to permit … stretching of said interior layer” as recited in lines 10-11). However, Swanson teaches a similar target (Fig. 3) including a middle layer section (backing layer 15; col. 4, lines 48-56) comprising a plurality of interior layers formed of flexible, puncture-resistant sheets disposed in face-to-face relation (col. 4, lines 53-56, “[p]referably, layer 15 comprises two or more layers of a polyester woven material”). Swanson teaches that a central portion of the interior layers (15) is unsecured to permit deformation and stretching of the interior layers (col. 4, lines 51-53, “it has a knit pattern that permits a limited degree of rearward and lateral stretch to absorb arrow energy”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pilgrim by including a plurality of the interior layers formed of a plurality of flexible and stretchable puncture-resistant sheets disposed in face-to-face relation, as suggested by Swanson, in order to increase resistance against the passage of an arrow and improve absorption of arrow energy (Swanson, col. 4, lines 48-55). 
Regarding claim 2, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Pilgrim further teaches each of the puncture resistant sheets is formed of a fabric (see Pilgrim, col. 4, lines 3-5, “woven polypropylene material”; or Swanson, col. 4, lines 53-55, “polyester woven material”).
Regarding claim 3, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 2. The modified Pilgrim further teaches the fabric is flexible and resistant to penetration by the projectile (see Pilgrim, col. 3, lines 52-53, acting as “a semi-flexible backstop”; or Swanson, col. 4, lines 49-53, “tightly woven to resist arrow pass through, and … permits a limited degree of rearward and lateral stretch to absorb arrow energy”).
Regarding claim 6, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 1. Pilgrim further teaches (Fig. 1) the central portion of each interior layer (11 of Pilgrim, Fig. 1; modified to include multiple stretchable layers as taught by Swanson with respect to layer 15, Fig. 3) is sandwiched in the central plane between the first and second target layers (12, 13) so as to be confined within the central plane (Fig. 1) between the first and second target layers (12, 13) and to be stretchable (as taught by Swanson; see above) through the central plane between the first and second target layers (12, 13). As discussed above in the rejection under 35 USC 112(b), it is unclear in what sense the central portion is considered to be confined “perpendicular to” the central plane. The central portion of Pilgrim’s interior layer (11) appears to be confined with respect to the central plane between the first and second target layers (12, 13) in a configuration similar to that disclosed by Applicant (compare Pilgrim’s interior layer 11, Fig. 1, and Applicant’s interior layer 19, Figs. 5-6), and is therefore considered to read on the arrangement described in claim 6, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. 
Regarding claim 7, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 1. Pilgrim further teaches the peripheral edge portions are secured in place within the central plane (by stitching, Fig. 1; col. 4, lines 37-39) to prevent movement thereof within the central plane.
Regarding claim 8, Pilgrim discloses a target (10, Figs. 1-4) having a layered construction (col. 2, lines 44-51) comprising: a main body (10) having opposite first and second target faces (outer layers 18; col. 2, lines 59-68) formed with target patterns (deer 19 with red zone 20, Fig. 2; and bullseyes 21, Fig. 3), the main body (10) comprising at least first and second target layers (filled partitions 12, 13, each formed by layers 16 and 17 and cotton fill 14) which are joined in facing relation to form the main body (10), the first and second target layers (12, 13) forming first and second halves of the main body (10) and defining a central plane (see Fig. 1); and a middle layer section (central divider 11) formed in the central plane and comprising an interior layer (11) formed of a flexible, puncture-resistant sheet (col. 2, lines 46-47, “heavy utility grade woven polypropylene”, which acts as a semi-flexible backstop, col. 3, lines 49-54). The interior layer (11) comprises peripheral edge portions which surround a central portion and are fixed to a respective one of the first and second target layers (by sewing periphery of layer 11 to periphery of layers 16 and 17; col. 4, lines 37-39). The central portion of the interior layer (11) is unsecured from the first and second target layers (12, 13) to permit deformation of the interior layer (11) within the central plane to resist penetration of a projectile through the interior layer (11) and prevent penetration of the projectile entirely through the main body (col. 3, lines 52-54, “[The central divider 11] acts as a semi-flexible backstop”). Each of the first and second target layers (12, 13) has respective interior layer faces disposed in face to face relation to define an interface therebetween (at central plane, along interior layer 11, Fig. 1). The interior layer faces have the peripheral edge portions of the interior layer (11) secured thereto (by stitching of layer 11 to layers 16, 17 of the first and second target layers, Fig. 1) to prevent movement of the peripheral edge portions within the central plane while permitting deformation of the interior layer (11) along the interface (col. 3, lines 49-54, such that the interior layer 11 forms a semi-flexible backstop).
Pilgrim does not teach a plurality of the interior layers formed of a plurality of the flexible, puncture-resistant sheets, and Pilgrim does not explicitly teach that the interior layer is stretchable (i.e., “permitting stretching of said interior layer” as recited in the last two lines). However, Swanson teaches a similar target (Fig.3) including a middle layer section (backing layer 15; col. 4, lines 48-56) comprising a plurality of interior layers formed of flexible, puncture-resistant sheets disposed in face-to-face relation (col. 4, lines 53-56, “[p]referably, layer 15 comprises two or more layers of a polyester woven material”). Swanson teaches that a central portion of the interior layers (15) is unsecured to permit stretching of the interior layers (col. 4, lines 51-53, “it has a knit pattern that permits a limited degree of rearward and lateral stretch to absorb arrow energy”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pilgrim by including a plurality of the interior layers formed of a plurality of flexible and stretchable puncture-resistant sheets disposed in face-to-face relation, as suggested by Swanson, in order to increase resistance against the passage of an arrow and improve absorption of arrow energy (Swanson, col. 4, lines 48-55).
Regarding claim 9, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 8. Pilgrim further discloses (Fig. 1) the puncture-resistant sheet (11) is formed of a fabric (col. 4, lines 3-5). As discussed above in the rejection under 35 USC 112(b), “said one interior layer” in line 2 is interpreted in view of Applicant’s disclosure as referring to the at least one of the interior layer faces of the first and second target layers to which at least one of the interior layers is secured. Pilgrim further teaches the interior layer faces of the first and second target layers (12, 13) have a groove formed therein, at the uppermost stitched seam shown in Fig. 1. The fabric of the puncture-resistant sheet (11) in the region of the peripheral edge portions is embedded within the groove, as shown in Fig. 1.
Regarding claim 10, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 9. Pilgrim further discloses the fabric (11) is flexible and resistant to penetration by the projectile (col. 3, lines 52-53, acting as a semi-flexible backstop).
Regarding claim 13, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 8. Pilgrim further teaches (Fig. 1) the central portion of each interior layer (11 of Pilgrim, Fig. 1; modified to include multiple stretchable layers as taught by Swanson with respect to layer 15, Fig. 3) is sandwiched in the central plane between the first and second target layers (12, 13) so as to be confined within the central plane (Fig. 1) between the first and second target layers (12, 13) and be stretchable (as taught by Swanson; see above) through the central plane between the first and second target layers (12, 13). As discussed above in the rejection under 35 USC 112(b), it is unclear in what sense the central portion is considered to be confined “perpendicular to” the central plane. The central portion of Pilgrim’s interior layer (11) appears to be confined with respect to the central plane between the first and second target layers (12, 13) in a configuration similar to that disclosed by Applicant (compare Pilgrim’s interior layer 11, Fig. 1, and Applicant’s interior layer 19, Figs. 5-6), and is therefore considered to read on the arrangement described in claim 13, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. 
Regarding claim 14, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 13. Pilgrim further discloses (Fig. 1) the puncture-resistant sheet (11) is formed of a fabric (col. 4, lines 3-5). As discussed above in the rejection under 35 USC 112(b), “said one interior layer” in line 2 is interpreted in view of Applicant’s disclosure as referring to the at least one of the interior layer faces of the first and second target layers to which at least one of the interior layers is secured. Pilgrim further teaches the interior layer faces of the first and second target layers (12, 13) have a groove formed therein, at the uppermost stitched seam shown in Fig. 1. The fabric of the puncture-resistant sheet (11) in the region of the peripheral edge portions is embedded within the groove, as shown in Fig. 1.
Regarding claim 15, Pilgrim discloses a target (10, Figs. 1-4) having a layered construction (col. 2, lines 44-51) comprising: a main body (10) having opposite first and second target faces (outer layers 18; col. 2, lines 59-68) formed with target patterns (deer 19 with red zone 20, Fig. 2; and bullseyes 21, Fig. 3), the main body (10) comprising a plurality of target layers (filled partitions 12, 13, each formed by layers 16-18 and cotton fill 14) which are joined in facing relation to form the main body (10), the target layers comprising first and second target layers (12, 13) forming the first and second target faces (at outer layers 18); and an inner layer section (central divider 11) defined at an interface between an adjacent pair of the target layers (12, 13) and comprising an interior layer (11) formed of a flexible, puncture-resistant sheet (col. 2, lines 46-47, “heavy utility grade woven polypropylene”, which acts as a semi-flexible backstop, col. 3, lines 49-54). The interior layer (11) comprises peripheral edge portions which surround a central portion and are fixed to a respective one of the adjacent target layers (by sewing periphery of layer 11 to periphery of layers 16 and 17; col. 4, lines 37-39). The central portion of the interior layer (11) is unsecured from the adjacent target layers (12, 13) in the region of the interface (i.e., in the central plane of the target; see Fig. 1) to permit deformation of the interior layer (11) along the interface to prevent penetration of a projectile through the interior layer (11) and prevent penetration of the projectile entirely through the main body (col. 3, lines 52-54, “[The central divider 11] acts as a semi-flexible backstop”).
Pilgrim does not teach a plurality of the interior layers formed of a plurality of the flexible, puncture-resistant sheets. However, Swanson teaches a similar target (Fig.3) including a middle layer section (backing layer 15; col. 4, lines 48-56) comprising a plurality of interior layers formed of flexible, puncture-resistant sheets disposed in face-to-face relation (col. 4, lines 53-56, “[p]referably, layer 15 comprises two or more layers of a polyester woven material”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pilgrim by including a plurality of the interior layers formed of a plurality of the flexible, puncture-resistant sheets disposed in face-to-face relation, as suggested by Swanson, in order to increase resistance against the passage of an arrow and improve absorption of arrow energy (Swanson, col. 4, lines 48-55). 
Regarding claim 16, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 15. Pilgrim further teaches each of the adjacent target layers (12, 13) have respective interior layer faces disposed in face to face relation to define the interface therebetween (at central plane, along interior layer 11, Fig. 1). The interior layer faces have the peripheral edge portions of the interior layer (11) secured thereto (by stitching of layer 11 to layers 16, 17 of the first and second target layers, Fig. 1) to prevent movement of the peripheral edge portions along the interface while permitting deformation of the central portion of the interior layer (11) along the interface to stop a projectile (col. 3, lines 49-54, such that the interior layer 11 forms a semi-flexible backstop). Although Pilgrim does not explicitly teach that the interior layer is stretchable (i.e., “permitting stretching of said central portion of said interior layer” as recited in the last two lines), Swanson further teaches a central portion of the interior layers (15, Fig. 3) is unsecured to permit stretching of the interior layers (col. 4, lines 51-53, “it has a knit pattern that permits a limited degree of rearward and lateral stretch to absorb arrow energy”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Pilgrim by selecting a stretchable material for the interior layers to permit stretching of the central portion of the interior layers, as taught by Swanson, in order to improve absorption of arrow energy (Swanson, col. 4, lines 48-55). 
Regarding claim 17, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 16. Pilgrim further discloses (Fig. 1) the puncture-resistant sheet (11) is formed of a fabric (col. 4, lines 3-5). As discussed above in the rejection under 35 USC 112(b), “said one interior layer face” in line 2 is interpreted in view of Applicant’s disclosure as referring to the at least one of the interior layer faces of the first and second target layers described in claim 16. Pilgrim further teaches the interior layer faces of the first and second target layers (12, 13) have a groove formed therein, at the uppermost stitched seam shown in Fig. 1. The fabric of the puncture-resistant sheet (11) in the region of the peripheral edge portions is embedded within the groove, as shown in Fig. 1.
Regarding claim 18, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 17. Pilgrim further discloses the fabric (11) is flexible and resistant to penetration by the projectile (col. 3, lines 52-53, acting as a semi-flexible backstop).
Regarding claim 19, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 15. Pilgrim further teaches (Fig. 1) the central portion of each interior layer (11 of Pilgrim, Fig. 1; modified to include multiple stretchable layers as taught by Swanson with respect to layer 15, Fig. 3) is sandwiched in the interface between the adjacent target layers (12, 13) so as to be confined within the interface (Fig. 1) between the first and second target layers (12, 13) and be stretchable (as taught by Swanson; see above) along the interface between the adjacent target layers (12, 13). As discussed above in the rejection under 35 USC 112(b), it is unclear in what sense the central portion is considered to be confined “perpendicular to” the interface. The central portion of Pilgrim’s interior layer (11) appears to be confined with respect to the interface between the adjacent target layers (12, 13) in a configuration similar to that disclosed by Applicant (compare Pilgrim’s interior layer 11, Fig. 1, and Applicant’s interior layer 19, Figs. 5-6), and is therefore considered to read on the arrangement described in claim 19, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. 
Regarding claim 20, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claim 19. Pilgrim further discloses (Fig. 1) the puncture-resistant sheet (11) is formed of a fabric (col. 4, lines 3-5). As discussed above in the rejection under 35 USC 112(b), “said one interior layer face” in line 2 is interpreted in view of Applicant’s disclosure as referring to an interior layer face of the first and second target layers. Pilgrim further teaches an interior layer face of the first and second target layers (12, 13) have a groove formed therein, at the uppermost stitched seam shown in Fig. 1. The fabric of the puncture-resistant sheet (11) in the region of the peripheral edge portions is embedded within the groove, as shown in Fig. 1.
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim in view of Swanson, in further view of Nilakantan et al. (“Effects of ply orientation and material on the ballistic impact behavior of multilayer plain-weave aramid fabric targets,” Defence Technology, vol. 14, issue 3, June 2018, pg. 165-178; hereinafter Nilakantan)
Regarding claims 4 and 11, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 9, respectively. Pilgrim further teaches the puncture-resistant sheet of each interior layer (modified to include a plurality of interior layers as taught by Swanson, as discussed above) is formed of a woven fabric (Pilgrim, col. 4, lines 3-5, “woven polypropylene”; also see Swanson, col. 4, lines 48-51). The term “woven” used by Pilgrim would be plainly understood by one of ordinary skill in the art to refer to a conventional bi-directional weave, i.e., an interlaced warp and weft, because the definition of “woven” is “made by weaving,” and the definition of “weaving” is “making (cloth) by interlacing the threads of the weft and the warp on a loom.” American Heritage® Dictionary of the English Language, Fifth Edition, © 2016. Pilgrim and Swanson do not teach the bi-directional weave of one interior layer is oriented transversely at an angle to the bi-directional weave of an adjacent interior layer. However, in the art of impact-resistant fabrics, Nilakantan teaches (Section 2.2, “Target Configuration”, pg. 166-167) that it is advantageous to orient one bi-directionally woven fabric layer (see bi-directional woven warp and fill directions in red and yellow in Fig. 2, pg. 168) transversely at an angle to an adjacent bi-directionally woven fabric layer (see Table 1, pg. 167, including Examples 2-5), in order to reduce penetration and improve impact performance. See Figs. 15-16, pg. 174, showing reduced time to arrest projectiles and reduced peak fabric dynamic deflection for angled Configurations 2-5 as compared to non-angled Configuration 1a. (With respect to Figs. 15-16, pg. 174, the examiner notes for clarity that the second Configuration 3 below each graph is understood to refer to Example/Configuration 4 of Table 1, having ply orientations of 0 and +45 degrees.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Pilgrim by orienting the bi-directional weave of one interior layer transversely at an angle to the bi-directional weave of an adjacent interior layer, as suggested by Nilakantan, in order to reduce penetration through the middle layer section and improve impact performance.
Regarding claims 5 and 12, the modified Pilgrim teaches the claimed invention substantially as claimed, as set forth above for claims 4 and 11. (See note on interpretation of claim 12 in rejection under 35 USC 112(b) above.) Nilakantan further teaches the angle is 45 degrees (see Table 1, Example 4, plies being oriented alternately at 0 and +45 degrees).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrell (US Patents No. 5,002,285 and 5,503,403) and Franks et al. (US Patent No. 5,498,001) each disclose an archery target having a layered construction with a middle layer section comprising a plurality of flexible, puncture resistant sheets of fabric.
Fatzinger (US Patent No. 2,812,947) and Roloff (US Patents No. 3,476,390 and 3,762,709) each disclose an archery target having a layered construction with a middle layer section comprising a stretchable, puncture-resistant sheet.
Wise (US Patent No. 3,480,273) discloses a target base comprising a pair of feet with pockets, as disclosed but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 22, 2022/